    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 1 of 56 PageID #:286




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 EMMANUEL DUNAGAN, JESSICA MUSCARI,
 ROBERT J. INFUSINO, and STEPHANIE PORRECA, on
 behalf of themselves and a class of similarly situated
 persons,
                                                                       Case No. 19-cv-809

                        Plaintiffs,

                v.


 ILLINOIS INSTITUTE OF ART-SCHAUMBURG, LLC,
 an Arizona limited liability company; ILLINOIS
 INSTITUTE OF ART, LLC, an Arizona limited liability
 company; DREAM CENTER FOUNDATION, a California
 non-profit corporation; DREAM CENTER
 EDUCATIONAL HOLDINGS, LLC, an Arizona limited
 liability company; and JOHN DOES 1-10, in their
 individual capacity,                                                     AMENDED
                                                                        CLASS ACTION
                        Defendants.                                      COMPLAINT
                                                                      AND JURY DEMAND



                         AMENDED CLASS ACTION COMPLAINT

       1.      Plaintiffs Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino, and Stephanie

Porreca (“Named Plaintiffs”), on behalf of themselves and a class of similarly situated persons,

bring this class action complaint against the Dream Center Foundation (“DCF”), Dream Center

Education Holdings, LLC (“DCEH”), the Illinois Institute of Art, LLC (“IIA”), the Illinois Institute

of Art-Schaumburg, LLC (“IIA-Schaumburg”), and John Does 1-10, in their individual capacity

(collectively, “Defendants”) for violations of the Illinois Consumer Fraud and Deceptive Practices

Act, 815 ILCS 505/2 (“ICFDPA”), fraudulent concealment, and negligent misrepresentation.
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 2 of 56 PageID #:286




                                       NATURE OF THE CASE

       2.      Defendant IIA was an institution of higher education in operation since 1916,

comprised of campuses in Schaumburg, IL (“IIA-Schaumburg”), Chicago, IL (“IIA-Chicago”),

and Novi, MI. IIA offered bachelor’s and associate degrees for several programs, including

culinary arts, design, fashion, and media arts. IIA closed in December 2018.

       3.      On March 3, 2017, Defendant DCF entered into an agreement to purchase IIA from

its then-owner, Education Management Corporation (“EDMC”). At the time of the purchase IIA,

and all its campuses, were accredited by the Higher Learning Commission (“HLC”), a private,

non-profit accrediting agency recognized by the United States Department of Education

(“Department”).

       4.      On January 20, 2018, the change in ownership and control of IIA schools from

EDMC to DCF and its subsidiaries became effective.

       5.      The change in ownership and control to DCF caused HLC to remove IIA’s status

as an accredited institution of higher education.

       6.      Defendants did not inform IIA students at any time after agreeing to purchase IIA

that IIA campuses could lose their accreditation, and, in direct defiance of HLC’s instruction, did

not inform students when the loss of accreditation happened.

       7.      For at least five months thereafter, Defendants made false and misleading

representations to Named Plaintiffs and other similarly situated students regarding IIA’s

accreditation status, including, in widely disseminated materials, that IIA campuses “remain

accredited.” Defendants’ misrepresentations violated the ICFDPA and Illinois common law.




                                                    2
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 3 of 56 PageID #:286




       8.      Defendants also concealed from Named Plaintiffs and other similarly situated

students for those same five months that IIA had lost its status as an accredited institution of higher

education. Defendants’ concealment violated the ICFDPA and Illinois common law.

       9.      During this same five-month period, as part of its recruitment of new students,

Defendants not only failed to disclose that IIA had lost its accreditation, but affirmatively

represented that the school “remain[ed] accredited.”

       10.     Defendants did not disclose the truth to students until public reports surfaced

revealing their deceptive and misleading representations regarding accreditation.

       11.     Named Plaintiffs discovered the truth about IIA’s lack of accreditation between

approximately June 20, 2018 and July 10, 2018, when they returned from a break following the

spring quarter in order to start the summer quarter.

       12.     Defendants continued to make false and misleading representations after July 10,

2018, including that IIA was likely to reobtain accreditation and that credits earned since IIA lost

accreditation would be deemed fully accredited once IIA’s accreditation was ultimately reinstated.

IIA’s accreditation was never reinstated.

       13.     Defendants’ misrepresentations and omissions of material facts regarding IIA’s

lack of accreditation violate the ICFDPA and Illinois common law and have caused substantial

harm to Named Plaintiffs and over 1,000 similarly situated students.

       14.     On December 28, 2018, twenty-two days after Plaintiffs filed their complaint, IIA

closed. Twenty-one days later, on January 18, 2019 and with the express purpose of seeking to

avoid entering into bankruptcy, DCEH, IIA, and IIA-Schaumburg went into federal receivership

in the Northern District of Ohio, see Digital Media Solutions, LLC v. South University of Ohio,

LLC et al., Case No. 1:19-cv-145 (N.D. Ohio Jan.18, 2019) (“Receivership”).




                                                  3
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 4 of 56 PageID #:286




                                      JURISDICTION AND VENUE

        15.     Plaintiffs filed the original complaint in this case in the Circuit Court of Cook

County. Illinois, Chancery Division on December 6, 2018 and Defendant IIA-Schaumburg

removed the action to this Court on February 7, 2019 on the basis of complete diversity.

        16.     Jurisdiction is proper under 28 U.S.C. § 1332(a) for the reasons set forth in IIA-

Schaumburg’s Notice of Removal. Dkt. 1.

        17.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

the events giving rise to the claims occurred in this district.

                                              PARTIES

        18.     Named Plaintiff Emmanuel Dunagan is a natural person who resides, and at all

relevant times has resided, in Bellwood, IL. Mr. Dunagan was enrolled as a student at IIA-Chicago

from December 2014 until he graduated in December 2018.

        19.     Named Plaintiff Jessica Muscari is a natural person who resides, and at all relevant

times has resided, in Wheaton, IL. Ms. Muscari was enrolled as a student at IIA-Chicago from

April 2015 until she graduated in September 2018.

        20.     Named Plaintiff Robert J. Infusino is a natural person who resides, and at all

relevant times has resided, in Addison, IL Mr. Infusino was enrolled as a student at IIA-

Schaumburg from October 2015 until he withdrew in September 2018.

        21.     Named Plaintiff Stephanie Porreca is a natural person who resides, and at all

relevant times has resided, in Wood Dale, IL. Ms. Porreca was enrolled as a student at IIA-

Schaumburg from July 2014 until she graduated in June 2018.

        22.     Defendant IIA-Schaumburg is an institution of higher education located in

Schaumburg, IL and owned by Defendant IIA.




                                                   4
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 5 of 56 PageID #:286




          23.   Defendant IIA is an institution of higher education with campuses located in

Chicago, IL, Schaumburg, IL, and Novi, MI. The Chicago campus, referred to herein as IIA-

Chicago, is Defendant IIA’s primary campus and, unlike IIA-Schaumburg, is not a distinct legal

entity.

          24.   Through an intermediary company known as Art Institutes International, LLC, IIA

is a subsidiary of Defendant DCEH.

          25.   Defendant DCEH is an Arizona non-profit limited-liability company that was

formed on January 9, 2017 to facilitate the sale of assets between EDMC and Defendant DCF.

DCEH’s principal offices are located in Pittsburgh, Pennsylvania and Chandler, Arizona. At all

times relevant to this complaint, DCEH owned and, together with one or more other defendants,

operated all of Defendant IIA’s campuses.

          26.   Defendant DCF was organized as a California non-profit corporation on January 8,

2008. DCF’s principal office is located in Los Angeles, CA.

          27.   DCF is the sole owner of DCEH and the ultimate parent company of the buyers in

the EDMC transaction. At all times relevant to this complaint, DCF owned and, together with

one or more other defendants, operated all of Defendant IIA’s campuses.

          28.   Defendants John Doe 1-10 are officers and/or directors of one or more Defendants.

          29.   Defendants were, at all relevant times, engaged in trade and commerce in the state

of Illinois and/or controlled the engagement of trade and commerce in the state of Illinois.

          30.   At all relevant times, Defendants advertised, offered for sale, sold, and solicited

Illinois consumers to enroll in educational courses and degree-granting programs at IIA’s Illinois

campuses.




                                                 5
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 6 of 56 PageID #:286




                                      FACTUAL ALLEGATIONS

Dream Center Background

        31.    The LA Dream Center is a Pentecostal Christian organization based in Los Angeles,

CA. Both the LA Dream Center and DCF operate out of 2301 Bellevue Ave, Los Angeles, CA

90026. The LA Dream Center is also commonly known as the Dream Center.

        32.    Defendant DCF is primarily responsible for funding and supporting the mission of

the LA Dream Center, which includes an affiliate network of over 45 Dream Centers (“Dream

Center Network”). DCF’s purpose, according to its Articles of Incorporation, is “to promote social

welfare in the community” by funding the LA Dream Center and the Dream Center Network.

        33.    To become a member of the Dream Center Network, there is an application process

and annual membership fee of $2,500, which includes use of the trademarked “Dream Center”

name.

        34.    Prior to the facts alleged herein, neither DCF nor the LA Dream Center had

experience operating institutions of higher education.

Defendant DCF Purchases IIA from EDMC and Represents That Its Ownership Will Lead
to Substantial Benefits for Students

        35.    Since 2014, DCF had been “actively exploring formal educational partnerships to

possibly acquire an accredited university or university system with a focus on acquiring a for-

profit educational institution who would benefit from becoming non-profit.” See DCF Press

Release, Dream Center, Acquisition of Education Management Corporation (Mar. 3, 2017),

available at: https://dreamcenter.org/dream-center-foundation/.

        36.    From those explorations emerged “an amazing opportunity for the Dream Center

Foundation to acquire 3 university systems from [EDMC], and turn those systems into community

focused not-for-profit educational institutions.” Id.



                                                 6
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 7 of 56 PageID #:286




       37.     On March 3, 2017, EDMC executed an agreement for the sale of substantially all

of its assets and schools to DCF, including the assets of IIA, for $60 million.

       38.     Shortly after the March 3, 2017 announcement, Defendants proclaimed on Art

Institute websites, including IIA’s, that: “NON-PROFIT = EVEN MORE [. . .] Even more

affordable. Even more accessible. Even more invested.” (emphasis in original). The website

contained the following image:




       39.     On March 6, 2017, IIA informed students by email of EDMC’s “intention to sell

[IIA] to DCF, a not-for-profit institution.” IIA told students in the email that “[t]his agreement is

great news for our school;” that “[t]he Illinois Institute of Art-Chicago is not going out of

business;” and that “you and your fellow students will have the opportunity to continue your

current programs of study and graduate on time and without interruption.”

       40.     The March 6 email continued:

       After the deal is finalized later this summer, we will exist as a not-for-profit, stand-alone
       entity owned by DCF, giving you and your instructors the chance to learn and teach in
       environment [sic] that is free from the challenges of the for-profit higher education
       sector. This opportunity truly aligns our school with the realities of today’s higher
       education environment.




                                                 7
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 8 of 56 PageID #:286




       This agreement was entered into only after careful consideration. The decision was not
       made lightly. It is the best way to ensure continued classroom excellence and student
       success for you and for our future students. . . .

       This is terrific news for the entire The Illinois Institute of Art - Chicago community, and
       we will keep you updated on our progress.

       41.     According to a document titled “Three Years of Income and Expenses.pdf,”

submitted by DCF to the WASC Senior College and University Commission (the accreditor for

many western-based EDMC schools purchased by DCF), DCF represented that conversion to non-

profit status means “that there will be more resources available to students and faculty for

scholarships through a fully staffed development office, costs savings, and tax benefits.” See

WSCUC Report, infra, at 24.

       42.     DCF also told WASC that “these additional revenues - unavailable under the

current for-profit structure - will greatly enhance outcomes for students, staff and faculty.” Id.

       43.     DCF completed the purchase of all IIA campuses on January 20, 2018.

Overlap in Management, Control and Operation of All Defendants

       44.     There is significant overlap in the management, control, and operations of DCF,

DCEH, and IIA.

       45.     At all times relevant to this complaint, the three managers of Defendant IIA,

according to the Office of the Illinois Secretary of State, were Matthew Barnett, Randall K. Barton,

and Brent Richardson.

       46.     As managers, Mr. Barton, Mr. Barnett and Mr. Richardson performed a variety of

services for IIA, including oversight of corporate governance, contractual agreements with third

parties and other enterprises. See Receivership Dkt. 7-1 at 1(Declaration of Randall Barton).

       47.     Mr. Barnett, in addition to his role as a manager of IIA, is the President and founder

of DCF, a member of the DCEH Board of Managers, and co-founder of the LA Dream Center.



                                                 8
    Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 9 of 56 PageID #:286




       48.     Mr. Barton, in addition to his role as a manager of IIA, is managing director of

DCF, Co-Chairman of the DCEH Board of Managers, and Chief Development Officer of DCEH.

       49.     Mr. Richardson, in addition to his role as a manager of IIA, was Chief Executive

Officer of DCEH and Co-Chairman of the DCEH Board of Managers. Also, Mr. Richardson’s

family trust provided financing to DCF in order to complete the EDMC purchase. See DCF March

3, 2017 Press Release (“An affiliate of the Najafi Companies will be the principal financier of the

transaction with additional financing provided by the Richardson Family Trust.”). And according

to an Exclusivity Agreement dated November 11, 2016 and provided to the Department, Mr.

Richardson’s company, Lopes Capital LLC, has a “financial relationship” with DCF.

       50.     These overlapping roles blurred the distinctions between DCEH and DCF. In one

letter describing DCF’s vision for the schools to their primary regulator, Mr. Barton (in his

capacity as Managing Director of DCF) wrote to Department Secretary DeVos on DCF letterhead:

“Our CEO, Brent Richardson, our founder, Pastor Matthew Barnett and myself, respectfully

request an opportunity for 15 minutes of your time, anywhere or anytime for a presentation to share

with you our vision to transform these three for-profit university systems at 62 campuses across

the United States to private non-profit education. . .” See Letter from Randall Barton to Secretary

DeVos (June 23, 2017) (emphasis added), attached hereto as Exhibit 1.

Integration Between DCF, DCEH and the Schools Acquired from EDMC

       DCF Publicly Touted the Integration Between DCF, DCEH and the Schools

       51.     From the date the EDMC acquisition was announced, DCF touted its tight

integration with the acquired schools (including IIA), claiming that these relationships would

provide important benefits to students and the public at large.




                                                 9
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 10 of 56 PageID #:286




       52.      When DCF announced its acquisition of schools from EDMC on March 3, 2017,

Mr. Barton, as managing director of DCF, stated that:

       Education has always been at the heart of the Dream Center Foundation’s mission. While
       the Dream Center will continue to operate these institutions as they have operated, we will
       bring to them an expanded vision; they will be community-focused, not-for-profit
       institutions coupling their quality programs with a humanitarian culture that values social
       responsibility.

       53.      Mr. Barton further emphasized that DCF wanted the LA Dream Center and the

Dream Center Network to use the acquired schools to advance DCF’s mission: “[f]or three years,

the Dream Center Foundation has actively explored educational partnerships or acquisitions that

might enhance our ability to provide quality education to scores of Americans through our Dream

Center in Los Angeles and via our partners, nationwide. We believe this is the opportunity we

have been looking for, and it aligns perfectly with our mission which views education as a primary

means of life transformation.”

       54.      In the March 3, 2017 press release, DCF announced that its purchase of the EDMC

schools would have numerous benefits for the Dream Center Network that it funds, including to:

            “Provide low cost or no cost GED training at each campus in conjunction with
             participating Dream Centers”;

            “Offer academic programs on-site and/or through ‘on-line’ at Dream Centers
             throughout our network”;

            “Provide scholarships for graduates from the network of Dream Centers”; and

            “Provide pathways and scholarships for higher education for the thousands of
             [Dream Center] volunteers and interns.”

       55.      DCF also stated in the press release that its purchase of the schools would: “Connect

graduates to jobs through job placement programs throughout the Dream Center Network, and

through expanded job placement efforts at each college campus site.”




                                                 10
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 11 of 56 PageID #:286




       56.     On October 17, 2017, DCF issued a press release stating that “the relationship

between the schools and the Dream Center Foundation will allow these schools to continue to

provide students with an excellent education and strengthen their sense of social responsibility.”

       57.     DCF also announced that the acquired schools would provide financial benefits to

the LA Dream Center and the Dream Center Network, explaining that it was converting the EDMC

schools into non-profit institutions: “with the intent of investing a percentage of revenue” into

programs “supported by the Dream Center Foundation in Los Angeles and throughout the United

States.”

       58.     After DCF’s purchase was announced, a “Word from Brent Richardson CEO of

DCEH” was posted on DCEH’s website. Mr. Richardson stated:

       Hello and welcome to Dream Center Education Holdings or as we like to refer to
       it, DCEH. For the first time in history, we have converted a publicly traded
       company into a not for profit organization. Our schools historically have provided
       access to education for the under-served and now, as non-profit institutions, our
       commitment to being an integral part of the communities where we live, work and
       educate our students is more important than ever.

       59.     Mr. Richardson continued:

       The Dream Center has a legacy of impacting peoples’ lives by empowering them
       to make a difference in their own lives and in the lives of those around them. This
       aligns perfectly with our vision and focus on positively impacting the lives of our
       students each day by providing them a world-class education. We are excited and
       proud for this opportunity to change the way education is perceived in this
       country and around the world.

       60.     Mr. Richardson’s message concluded by asking students to “please take a moment

to watch this Dream Center video and see why we are so excited and honored to be part of this

organization,” and links to a video message from “Pastor Matthew [Barnett] of the Dream Center.”




                                                11
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 12 of 56 PageID #:286




       DCF Represented to the Department and Others That it Planned to Both Own and
       Operate the Acquired Schools

       61.     DCF repeatedly stated that it was going to both own and operate the acquired

schools. According to a February 24, 2017 commitment letter from Najafi Companies LLC (the

primary financier of the DCF acquisition) to Mr. Barton, “[DCF] has represented that it intends to

acquire, own and operate the Schools as ‘nonprofit institutions’ as defined in the applicable DOE

regulations and as tax-exempt organizations for the ‘advancement of education’ as defined in Code

Section 501(c)(3).”

       62.     Similarly, in a March 21, 2017 email from Ronald Holt, counsel for DCF, to Steve

Finley, an attorney in the Department’s Office of the General Counsel, Mr. Holt stated that DCF

plans to “form and operate” the schools as non-profits.

       63.     In his June 23, 2017 letter to Department Secretary DeVos on DCF letterhead, Mr.

Barton (in his capacity as Managing Director of DCF) requested: “15 minutes of your time” to

discuss DCF’s “vision to transform” the schools. See Exhibit 1.

       64.     The Department also placed obligations for the schools directly upon DCF. For

example, as part of its September 12, 2017 pre-acquisition review, the Department determined that

if the schools enter into Provisional Program Participation Agreements, “DCF will be required” to

maintain a Letter of Credit in an amount to be determined by the Department.

       DCEH and DCF Elected To Be Treated As a Single Entity for Tax Purposes

       65.     DCF held IIA out as a non-profit because DCF, IIA’s corporate parent, was a non-

profit for tax purposes. However, IIA did not receive approval from the Department to operate as

a non-profit institution of higher education pursuant to Department regulations.

       66.     In his March 21 email to Mr. Finley, Mr. Holt wrote: “Because all entities

downstream from DCF will be single member LLCs, of which DCF will be the ultimate upstream



                                               12
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 13 of 56 PageID #:286




single member, all of the subsidiaries will share DCF’s tax exempt status. Attached is a

memorandum on this point prepared by Randy Barton, who is a tax exempt attorney, in addition

to being the Managing Director of DCF.”

       67.       Under the corporate structure adopted by DCF, IRS regulations permitted DCEH

to choose either to be recognized or disregarded as an entity separate from DCF. IRS Guidance

2013-0006 (Jan. 16, 2013).

       68.       DCF and DCEH chose treatment as a “disregarded entity” for DCEH, meaning that

DCEH received “the benefit of [DCF’s] tax-exempt status.” Id.

       69.       With this election, DCF was required to “treat the operations and finances of

[DCEH] as its own.” Id; see also IRS PLR 201603032 (Jan. 15, 2016) (when an entity chooses to

be “disregarded” its operations are “treated as a branch or division” of its sole owner). For

example, under IRS regulations, if DCEH’s organizational documents provided that DCEH would

be operated for purposes contrary to the tax-exempt purposes of DCF, the tax exempt status of

DCF may be adversely affected.

       Accreditation Documents Confirm the Integration Between DCF, DCEH and the Schools

       70.       On April 12, 2017, accreditor WASC Senior College and University Commission

issued a “Structural Change Site Visit Report” for Argosy University, one of the EDMC school

systems purchased by DCF (“WSCUC Report”). A copy of the WSCUC Report is attached hereto

as Exhibit 2.

       71.       The WSCUC Report addressed the extent to which the mission and focus of the

acquired schools would be influenced by the mission of DCF and its Dream Center Network. The

Report states:

       The visit team was repeatedly told that there would be no change of mission or
       culture post-transition that would shift Argosy’s current vision and goals. As



                                               13
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 14 of 56 PageID #:286




       grounds, the officers of DCF and DCEH cited the fact that there would be “three
       degrees of separation” between the faith-based organization, the Dream Center, and
       Argosy University. It is interesting to note that the co-founder of the Dream Center
       did not emphasize this separation; instead, he emphasized the multiple ways that
       Argosy University could help to support the mission of the Dream Center. The visit
       team notes that, as mentioned above, the co-founder is also the President of the
       Dream Center Foundation and a Board Member of DCEH.

WSCUC Report at 21 (emphasis added).

       72.     The WSCUC Report further discusses at length the “synergy and benefits of the

acquisition” for DCF and its network of Dream Centers.

       73.     According to a DCF “structural change proposal” quoted in the WSCUC Report,

DCF desired to acquire EDMC “so that it can expand the services that the Dream Center Network

provides” by making education available to the Dream Center’s “existing clients.” Id. at 7.

       74.     DCF’s proposal also stated that “bringing Dream Center staff, clients, or

volunteers” into the acquired schools would be a “benefit” of the acquisition. Id. at 24.

       75.     In addition, DCF stated that the faculty, staff, students, and graduates of the

acquired schools would serve as “partners in providing counseling, education, and volunteer

services to the communities and families served by the Dream Center Network around the United

States, thus expanding the services of the Dream Center Network.” Id. at 7.

       76.     Marketing and admissions teams reported that “the new relationship with DCF and

[DCEH] will strengthen marketing and enrollment capacities [and] . . . . emphasize[d] that the

DCF relationship will provide students opportunities to participate in internships and student

placements at clinics and programs operated by DCF such as the Dream Centers.” Id. at 25-26.

       77.     These synergies were also financial. According to WSCUC, DCF entered into an

operating agreement with DCEH that “includes language on capital contributions from DCF to

[DCEH], as well as distribution of assets from [DCEH] to DCF.” Id. at 14.




                                                14
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 15 of 56 PageID #:286




        78.    The WSCUC Report ultimately concluded about the relationship between DCF,

DCEH, and the acquired schools that:

        This issue is not black-and-white. Legally, there are indeed “three degrees of
        separation” between the Dream Center and Argosy University (DC - DCF - DCEH
        - Argosy). Yet online documents and some comments made during the visit are
        more ambiguous. Also, comments by faculty showed that they expect to be training
        and educating staff and clients from the Dream Centers. In another area of
        ambiguity, the initial proposal suggested that the excess net contribution from
        Argosy University would be available to DCF. In a later document, this amount
        was limited to $1.5M for the first 2 years post-acquisition but not capped after that
        point. Should the net revenue be used by the DCF board for Dream Center purposes,
        then the existence of three degrees of separation would be less clear. Hence the visit
        team was unable to establish that the change of ownership will leave Argosy's
        mission completely unchanged. It was also not able to establish that the change of
        ownership will bring about a direct or indirect change of mission, a result that would
        trigger a Comprehensive Review by WSCUC.

Id. at 22.

        79.    Another accreditor of the schools purchased by DCF from EDMC found sufficient

factual basis after initial investigation for requiring further inquiry into whether or not DCF and

DCEH were in fact separate and independent.

        80.    On June 21, 2018, the Middle States Commission on Higher Education (the

accreditor for many Midwest-based EDMC schools purchased by DCF) (“Middle States”)

requested supplemental information from DCEH documenting: “the breadth of the relationships

involving the related entities, Dream Center Foundation and Dream Center Education Holdings

(DCEH), including the identification of contractual relationships, employment, and family or

financial interests that could pose or be perceived as conflicts of interest.”

        81.    Middle States renewed this request in an “accreditation action” dated July 18, 2018,

and also stated that “the institution failed to inform the Commission about any and all

developments relevant to the terms of the change in ownership and legal status as directed in the

Commission action of November 16, 2017.”



                                                  15
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 16 of 56 PageID #:286




       82.     On November 19, 2018, Middle States issued a show-cause letter to DCEH once

again requiring evidence of: “the breadth of the relationships involving the related entities, Dream

Center Foundation and Dream Center Education Holdings (DCEH), including the identification of

contractual relationships, employment, and family or financial interests that could pose or be

perceived as conflicts of interest.”

       83.     On information and belief, neither DCF nor DCEH provided answers to these

accreditors’ questions.

       Faced with Shuttered Campuses and Increasing Public Scrutiny, the Dream Center
       Denies Any Affiliation With DCEH and the Acquired Schools

       84.     After DCEH was placed into the Receivership and shuttered campuses throughout

the country, DCF’s purchase of the EDMC schools became the focus of intense public scrutiny.

See, e.g., Stacy Cowley and Erica L. Green, “A College Chain Crumbles, and Millions in Student

Loan Cash Disappears,” New York Times (Mar. 7, 2019), available at:

https://www.nytimes.com/2019/03/07/business/argosy-college-art-insititutes-south-

university.html; Michael Vasquez, “The Nightmarish End of the Dream Center’s Higher-Ed

Empire,” Chronicle of Higher Education (Mar. 9, 2019), available at:

https://www.chronicle.com/article/The-Nightmarish-End-of-the/245855; Letter from 84

Members of Congress to Sec. DeVos re: Dream Center (Mar. 13, 2019), attached hereto as

Exhibit 3.

       85.     In response to this scrutiny, DCF and the LA Dream Center have disavowed any

knowledge of or relationship to the schools that less than two years prior were “at the heart of the

Dream Center Foundation’s mission.”

       86.     In one tweet responding to the comments of a concerned citizen, the LA Dream

Center—which is led by Mr. Barnett and Mr. Barton and which DCF calls “our Dream Center in



                                                16
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 17 of 56 PageID #:286




Los Angeles”—wrote on March 11, 2019: “We’re so sad to hear about these closures [ ] and the

impact it has had on your family and every person involved. The @LADreamCenter is actually an

entirely different entity than DCEH and is no way involved, as much as we would love to help.

We wish you all the best!”

          87.    In response to another concerned citizen who cited to an article about DCF’s

purchase of the schools, the LA Dream Center stated via twitter on March 13, 2019: “We’re not

the parent organization of DCEH or affiliated with them. In fact, we’re not even in the same state.

But there’s a lot of confusion out there because of the common name and misunderstandings w/

media. DM us for more info!:).”

          88.    In response to yet another inquiry from a concerned citizen, the LA Dream Center

explained via twitter on March 18, 2019: “@LADreamCenter is an entirely separate entity from

DCEH and not involved, as much as we would love to help all of those students and families in

that situation. For more information about DCEH, please visit their website at

https://www.dcedh.org/ . Thank you!”

          89.    Another citizen wrote to Angelus Temple—described on the LA Dream Center

website as the “church of the Dream Center” where Mr. Barnett serves as the Senior Pastor—to

ask if they were the “Christian nonprofit with no experience in higher education” that had

purchased the EDMC schools. In response, the Angelus Temple twitter stated on March 18: “the

@LADreamCenter is actually an entirely different entity, as are we, and are not involved in the

current     situation   with   DCEH.   For    more    information,   please    contact   DCEH      at

https://www.dcedh.org/ . God bless you!”

          90.    The same citizen responded: “My apologies. The article states, ‘Two years later,

the charity affiliated with a Pentecostal megachurch..’ and linked to your site. If you are in anyway




                                                 17
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 18 of 56 PageID #:286




affiliated with this company, even if not, so many students have been devastated, and need your

prayers.” In response, Angelus Temple stated: “Yes, unfortunately there has been a lot of

misunderstanding in the news. Our hearts go out to each and every one of those students, faculty,

and families affected by the situation. Thank you for joining us in praying for them! God bless!”

The Importance and Value of Institutional Accreditation

        91.     Institutional accreditation is the primary means of assuring and improving the

quality of higher education institutions and programs in the United States.

        92.     Accreditation is the most powerful signal to students, employers, and the public

that they can have confidence in a college or university.

        93.     On its consumer information page, the Illinois Board of Higher Education states:

“When you’re looking around at Illinois schools, be sure the institution you select is accredited.

Accreditation, by various nonprofit bodies, guarantees that the degree granted by an institution

meets the accrediting body’s standards of quality and content.” See Illinois Board of Higher

Education, Consumer Information, available at:

http://legacy.ibhe.org/consumerInfo/authorize.htm.

        94.     Accreditation is especially critical to students’ efforts to obtain employment and

transfer credits to other educational institutions.

        95.     With respect to employment, accreditation signals to prospective employers that a

student’s educational program has met widely accepted standards.

        96.     With respect to transferability, accreditation indicates to educational institutions

receiving and processing requests for transfer that the sending institution has met threshold

expectations of quality.




                                                  18
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 19 of 56 PageID #:286




        97.     When a school lacks accreditation, it is a signal to employers and other educational

institutions that the school may offer a sub-par education.

        98.     For that reason, a student wishing to transfer credits to a different school or obtain

employment will be at a significant disadvantage if the student attends or attended a school that

lacks accreditation.

The Change of Control to DCF Causes IIA to Lose Accreditation on January 20, 2018

        99.     From the date Named Plaintiffs enrolled at IIA through January 19, 2018, IIA was

accredited by HLC. HLC accredits approximately 1,000 degree-granting colleges and universities

that are based in a nineteen-state region of the United States, including Illinois.

        100.    On January 20, 2018, the date that EDMC’s sale of IIA and other schools to DCF

closed, HLC removed IIA’s status as an accredited institution of higher education and placed it

instead on “Change of Control–Candidacy” status.

        101.    HLC removed IIA’s accreditation pursuant to its policy and procedure governing

“change of control” reviews. That policy required DCF to satisfy a range of “approval factors,”

including but not limited to: the extension of the mission, educational programs, student body, and

faculty that were in place during HLC’s last evaluation; the likelihood that the institution would

continue to meet HLC requirements; the sufficiency of financial support for the transaction; and

the new owner’s previous experience in higher education and accreditation, qualifications, and

resources. See generally HLC Policy INST.F.20.070 (“Processes for Seeking Approval of Change

of Control”).

        102.    Defendants have never disclosed the contents of HLC’s change of control review

to students or to the public.




                                                 19
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 20 of 56 PageID #:286




       103.    Under “Change of Control–Candidacy” status, IIA was not an accredited institution

of higher education, but rather was a candidate school seeking accreditation.

       104.    Under such “candidacy” status, IIA remained eligible to receive federal funds under

Title IV of the Higher Education Act (“HEA”).

       105.    The period of IIA’s candidacy status was to last a minimum of six months to a

maximum of four years.

       106.    With the six-month minimum, the earliest IIA could have re-attained HLC

accreditation was on or around July 20, 2018.

       107.    On January 20, 2018, HLC instructed IIA to inform students taking classes or

graduating during the candidacy period that their “courses or degrees are not accredited by HLC

and may not be accepted in transfer to other colleges and universities or recognized by prospective

employers.”

       108.    HLC also required IIA to provide proper advisement and accommodations to its

students in light of the loss of accreditation, including assisting students with financial

accommodations or transfer arrangements, if requested.

       109.    HLC’s directive to inform students regarding the loss of accreditation was

consistent with Defendants’ legal duty not to engage in substantial misrepresentations or

omissions.

       110.    Under Department regulations, an institution of higher education receiving federal

funds under Title IV of the HEA is prohibited from making “substantial misrepresentation[s] about

the nature of its educational program, its financial charges, or the employability of its graduates.”

34 C.F.R. § 668.71.       A substantial misrepresentation includes “any statement that omits




                                                 20
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 21 of 56 PageID #:286




information in such a way as to make the statement false, erroneous, or misleading.” 81 Fed. Reg.

76072.

         111.   A misrepresentation concerning “the nature of an eligible institution’s educational

program” explicitly includes, but is not limited to “false, erroneous or misleading statements

concerning - (a) The particular type(s), specific source(s), nature and extent of its institutional,

programmatic, or specialized accreditation.”       34 C.F.R. § 668.72(a).       See also 34 CFR §

668.14(b)(1) (requiring institutions that participate in the Title IV program under the HEA to

“comply with all statutory provisions of or applicable to Title IV of the HEA” as well as “all

applicable regulatory provisions prescribed under that statutory authority”).

Defendants Conceal IIA’s Loss of Accreditation from Named Plaintiffs and the Putative
Class and Affirmatively Misrepresent that IIA is Accredited

         112.   After IIA lost its accreditation due to the change in control from EDMC to DCF,

Defendants did not inform prospective, current, or former students.

         113.   Instead, on January 23, 2018, IIA-Schaumburg President David Ray sent an email

to all IIA-Schaumburg students to share the “very exciting news” that, following the change of

control to non-profit DCF, IIA-Schaumburg “is now a non-profit institution!”

         114.   The January 23, 2018 email did not inform students that IIA-Schaumburg had lost

its accreditation due to the change in control from EDMC to DCF.

         115.   On January 24, 2018, three days after losing its status as an accredited institution,

IIA-Chicago President Josh Pond sent an email to all IIA-Chicago students to share the “very

exciting news” that IIA-Chicago “is now a non-profit institution!” The email invited students to

“[p]lease stop by the Student Lounge tomorrow (Thursday), January 25 between 11AM and 1PM

for a cake and ice cream celebration!”




                                                 21
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 22 of 56 PageID #:286




       116.     The January 24, 2018 email did not inform students that IIA-Chicago had lost its

accreditation due to the change in control from EDMC to DCF.

       117.     These emails also did not disclose to students that, although IIA was a non-profit

for tax purposes, it had not been granted approval to operate as a non-profit by the Department.

       118.     On February 28, 2018, Defendants published a “Catalog Addendum” to IIA’s 2017-

2018 course catalog. The only item addressed in the addendum was an “Accreditation Update,”

which stated:

       Accreditiaton [sic] Update
       The following fully replaces the Institutional Accreditaiton [sic] Statement on
       page 5 of the current:

       Institutional Accreditation
       The Illinois Institute of Art is in transition during a change of ownership. We
       remain accredited as a candidate school seeking accreditation under new
       ownership and our new non-profit status. Our students remain eligible for Title
       IV.

(emphasis added).

       119.      On April 26, 2018, Defendants published a spring course catalog for 2017-2018,

which stated:

       Institutional Accreditation
       The Illinois Institute of Art is in transition during a change of ownership. We
       remain accredited as a candidate school seeking accreditation under new
       ownership and our new non-profit status. Our students remain eligible for Title
       IV.

(emphasis added).

       120.     Throughout the winter and spring of 2018, Defendants continued to recruit new

students to enroll in IIA-Chicago and IIA-Schaumburg.

       121.     During this time, Defendants held open houses where staff provided information

about IIA to prospective students.




                                                22
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 23 of 56 PageID #:286




       122.    During these open houses and other recruitment efforts, Defendants did not disclose

to prospective students that IIA was an unaccredited school.

       123.    In addition, Defendants affirmatively represented in IIA’s enrollment agreements

after January 20, 2018 that the school was accredited. Like the course catalogues, the enrollment

agreements stated: “We remain accredited as a candidate school seeking accreditation under new

ownership and our new nonprofit status.”

       124.    During the same time period that Defendants were concealing that IIA had lost its

accreditation, DCF and DCEH reached the conclusion that the schools they had purchased were in

financial jeopardy.

       125.    According to Mr. Barton’s declaration filed in the Receivership proceeding, shortly

after the loss of accreditation, “DCEH discovered that the actual revenues fell far short of the

projections provided by EDMC, in an amount in the tens of millions of dollars, while overhead

fixed costs were significantly in excess of the EDMC’s representations.” Receivership Dkt. 7-1 at

¶ 6.

       126.    Mr. Barton further explained that DCEH’s best efforts “clearly would not be

enough to balance what was now projected to be a substantial operating deficit. . . . Absent some

sort of cure, DCEH forecasted an inability to meet all of its financial obligations by December of

2018.” Id. at ¶ 6 (emphasis added).

       127.    Defendants did not disclose this information to current or prospective students.

       128.    Instead, Defendants continued to actively recruit and enroll new students.

       129.    On April 26, 2018, a “Letter from the College President” was posted in the IIA

coursebook and sent to students stating:

       On behalf of the faculty and staff at The Illinois Institute of Art, I am so pleased that you
       are considering furthering your education at one of our schools. Our students are driven by



                                                23
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 24 of 56 PageID #:286




       a passion for their chosen fields and we are proud to provide a career-focused education
       that can channel those passions into your life’s work. . . . We cultivate our students’
       creativity from the day you walk into your first class until the day you walk across the stage
       in your cap and gown. Our objective is to give you the tools you need to achieve your goals.
       We look forward to welcoming you into our school and wish you success in all your
       endeavors.

Defendants’ Concealment of IIA’s Loss of Accreditation is Exposed

       130.      On or around May 16, 2018, Defendants became aware of public reports regarding

their deceptive and misleading representations to students about their accreditation status.

       131.      A May 16, 2018 article in the online publication Republic Report stated:

       As a DCEH employee told me: “These students don’t know that they just graduated
       from an unaccredited school. They have no idea. They don’t know they may not
       be eligible for jobs.” The employees say that DCEH is not directing campuses to
       tell graduates and current students about the unaccredited statuses of their schools.

See David Halperin, “Inside a For-Profit College Conversion: Lucrative Ties, Troubling

Actions,” Republic Report (May 16, 2018), available at:

https://www.republicreport.org/2018/inside-a-for-profit-college-conversion-lucrative-

ties-troubling-actions/.

       132.      On June 1, 2018, Mr. Richardson distributed an email to DCEH employees—but

not to students—attacking the author of the article as “a long-time critic of the proprietary higher

education sector.”     Although Mr. Richardson’s email stated that “Dream Center Education

Holdings Leadership is aware” of the allegations in Republic Report, it did not address the article’s

allegation that DCEH was misrepresenting and concealing its loss of accreditation from students

and graduates.

       133.      Through the knowledge of its executive leadership (Mr. Barnett and Mr. Barton),

DCF knew, on or around January 20, 2018, that IIA lost accreditation.




                                                 24
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 25 of 56 PageID #:286




       134.    Through the knowledge of its executive leadership (Mr. Barnett and Mr. Barton),

DCF also knew that IIA students had not been informed that their school was unaccredited as a

result of DCF’s purchase, and that IIA was continuing to represent that it “remain[ed] accredited.”

       135.    At no time from January 20, 2018 on did DCF disclose to students or the public

that the IIA was not accredited.

       136.    Upon information and belief, on or around January 20, 2018 one or more John Doe

defendants instructed IIA’s campus presidents to inform students that their school was now a non-

profit but not to disclose to students that their school had lost accreditation.

       137.    Upon information and belief, one or more John Doe defendants ordered that the

“we remain accredited” language be used in the course catalogues, enrollment agreements, on the

website, and in other IIA materials.

       138.    If Defendants had disclosed the loss of accreditation following completion of the

sale to DCF, students would have elected to leave IIA rather than take unaccredited courses, which

would have exacerbated the financial exposure to DCF and DCEH from the EDMC acquisition.

       139.    Disclosure of the loss of accreditation also would have jeopardized the numerous

other synergies and benefits of the acquisition for DCF and its Dream Center Network, supra,

which DCF had been publicly touting since March of 2017.

       140.    Students graduated from IIA between January 20, 2018 and June 19, 2018 without

being informed by Defendants that the courses they had taken from January 20, 2018 onwards

were not accredited and that the degree IIA conferred on them was from an unaccredited school.

Defendants Finally Inform Students that IIA is not Accredited and that IIA is Closing, but
Continue to Conceal and Misrepresent Material Facts

       141.    As late as June 19, 2018, Defendants still had not communicated to students that

IIA lost its accreditation on January 20, 2018.



                                                  25
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 26 of 56 PageID #:286




       142.    Until on or around June 19, 2018, IIA’s websites contained the following

disclosure: “We remain accredited as a candidate school seeking accreditation under new

ownership and our new non-profit status.”

       143.    The same disclosure appeared in IIA’s course catalogs until August 6, 2018.

       144.    On June 19, 2018, the Pittsburgh Post-Gazette published an article exposing that

HLC had removed the school’s accreditation on January 20, 2018, and that “Art Institute schools

[including the Chicago and Schaumburg schools] failed to communicate that change to students,

as the Higher Learning Commission had instructed in its Jan. 20 letter to Dream Center.” Daniel

Moore, “Deal Under Scrutiny as Art Institutes Face Accreditation Setbacks,” Pittsburgh Post-

Gazette (June 19, 2018), available at: https://www.post-gazette.com/business/career-

workplace/2018/06/19/Deal-under-scrutiny-Art-Institutes-accreditation-setbacks-dream-

center/stories/201806140022.

       145.    The Post-Gazette article went on to say that “Dream Center continued to post

statements online and in school catalogs that the schools ‘remain accredited.’” Id.

       146.    The next day, IIA-Schaumburg President Ray and new IIA-Chicago President

Jennifer Ramey sent identical emails to current IIA-Schaumburg and IIA-Chicago students

informing them that “[w]e are a candidate school seeking accreditation under new ownership and

our new non-profit status. During candidacy status, an institution is not accredited[,] but holds a

recognized status with HLC indicating the institution meets the standards for candidacy. Our

students remain eligible for Title IV funding. DCEH continues to actively work with HLC to earn

reinstatement of accreditation.”




                                                26
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 27 of 56 PageID #:286




       147.       The June 20 emails were the first communication that students, including Named

Plaintiffs, received from Defendants acknowledging that IIA-Schaumburg and IIA-Chicago were

not accredited.

       148.       The June 20 emails did not inform students that IIA-Schaumburg and IIA-Chicago

lost accreditation five months prior.

       149.       School was not in session when the June 20 emails went out.

       150.       On June 21, 2018, IIA-Chicago President Ramey sent a similar email to recent IIA-

Chicago graduates, titled “An Update to Recent Graduates of The Illinois Institute of Art -

Chicago.” Unlike the June 20 email to current students, the email to recent graduates disclosed

that IIA-Chicago lost accreditation on January 20, 2018.

       151.       Upon information and belief, on June 21, 2018, IIA-Schaumburg President Ray

sent substantially the same email to recent graduates of IIA-Schaumburg.

       152.       On July 2, 2018, while students were still on break, DCEH announced that it was

ceasing enrollment at IIA campuses and that all IIA campuses would close by the end of the year.

Defendants Continue to Mislead Students About IIA’s Accreditation

       153.       Students did not discover the truth about IIA’s loss of accreditation until, at the

earliest, June 20, 2018, and in many cases, only after they returned to school after a break on July

9 or July 10, 2018.

       154.       The scene on the IIA-Chicago and IIA-Schaumburg campuses during the first days

of the summer quarter was chaotic as students tried to learn what had happened with accreditation,

what it meant for their past and future coursework, and what their options were in light of the

school’s pending closure.




                                                  27
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 28 of 56 PageID #:286




       155.    On July 9 and 10, IIA-Chicago President Ramey held meetings with students to

address the loss of accreditation and closing of the school, but could not provide satisfactory

answers to students’ questions about what these developments meant for their education and

prospects of completing their degrees.

       156.    On July 10, 2018, President Ramey sent an email to students, stating in part:

       Thank you to those who took the time to meet today. One of the items of
       feedback in today’s meeting was that you would like to hear from a member of
       DCEH leadership. Instead of our previously scheduled meetings for tomorrow, a
       member of the DCEH leadership team will be will be [sic] on campus tomorrow,
       July 11, to meet with you.

       157.    On July 11, 2018, DCEH Chief Operating Officer John Crowley flew from

Phoenix, Arizona to Chicago to meet with IIA students and staff. Over the course of the day, he

held multiple meetings with students and staff.

       158.    During the July 11 meetings, Mr. Crowley made numerous false, misleading,

deceptive, and conflicting statements to students, including that: (i) IIA was still accredited;

(ii) IIA was likely to soon re-obtain accreditation; (iii) when IIA re-obtained accreditation, all

credits earned during the period of candidacy would reflect such accreditation; and (iv) everything

was “going to be okay” and “everyone is going to be accommodated.”

       159.    At one meeting, a student asked why DCEH did not tell students for over two

quarters about the loss of accreditation. Mr. Crowley responded that HLC “put us into what we

call candidacy status, which means you’re still accredited.”

       160.    To the contrary, as set forth above, HLC had informed DCEH on January 20, 2018

that IIA “[wa]s not accredited.”

       161.    Moments later, the same student stated to Mr. Crowley that IIA “is not accredited,”

that she had called HLC and HLC had informed her that the twenty-four credits she earned since




                                                  28
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 29 of 56 PageID #:286




January are “not accredited at all,” and that “you should have informed us [about the loss of

accreditation] immediately.”

         162.   Mr. Crowley responded, “I get it, I get it, I get it, I get it. I’ll take that. It’s a good

criticism.”

         163.   During the same meeting, in response to a student demanding her money back

because the school had lost accreditation, Mr. Crowley stated, “Listen. You are not listening. I’m

saying that if we get accreditation, and your credits are transferrable, then you didn’t lose

anything.”

         164.   At a different July 11 meeting, Mr. Crowley stated that: “We were put onto

candidacy status. We were under the impression it would be no problem, assume the accreditation,

assume the school, assume everything . . . the fact that it is six months from February or five

months from February, it blows our mind.”

         165.   Despite stating that the five to six-month time period “blows our mind,” Mr.

Crowley knew, or should have known, that six months was the minimum amount of time IIA could

be in candidacy status. In fact, Defendants were told that the process could take as long as four

years.

         166.   At the same meeting, Mr. Crowley told students that “we’ve worked with the DOE,

I’ve personally been to Washington, we have sat with the Undersecretary of Education, and we

believe that everyone is going to be accommodated. They just have to run their process.”

         167.   Minutes later, Mr. Crowley conceded that, since January 20, 2018, Defendants had

been misrepresenting and omitting material facts to students regarding accreditation:

         Student: Why did the school fail to tell us that it’s not accredited after January? You
         still need to inform your students. We are paying money.




                                                   29
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 30 of 56 PageID #:286




       Crowley: Understood, understood. So the DOE has granted us Title IV, which
       means you are okay. HLC said we are gonna be okay. So we assumed we were
       gonna be okay.

       Student: . . . . How can you just think it is okay to not tell your students?

       Crowley: After the last three meetings, I don’t think it is okay. But it is what we
       did.

       168.    Moments later, after explaining that she will have to retake over a year of

coursework, the same student asked, “What are we supposed to do now?” Mr. Crowley responded

that “the best answer is that we are working with HLC and we think it is going to be okay.”

       169.    Later during the same meeting, a different student asked, “What about

reimbursement for the people from January moving forward?” Mr. Crowley responded, “I get it.

We have two decisions. One, if we get the accreditation, everything is fine. If the literal asterisk

comes along that says we are not going to get accredited, then we have to make a different decision.

And then that opens up a whole other world in terms of finance.”

       170.    At the meeting, Mr. Crowley recommended that students on track to graduate from

IIA before the school closed in December 2018 stay at the school to do so.

       171.    On July 11, 2018, an IIA student who attended the Novi, Michigan campus posted

the following description of a July 10, 2018 meeting at the Novi campus on Facebook:

       I attended the meeting yesterday as well and when I asked [school President Tracey Bass]
       why past graduates were not informed that they were graduating with unaccredited
       degrees, or why they weren't given the option to transfer to Pittsburgh online and finish
       their last semester there and get the accredited degree, she said (and the room is full of
       witnesses, including my mother and one of my teachers) that she was told IN JANUARY
       about the school losing accreditation and was directed by Dream Center to NOT TELL
       STUDENTS until they say it's ok to avoid “causing panic” while they figure things out.
       She said she was just doing as she was directed.




                                                 30
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 31 of 56 PageID #:286




       172.   On August 6, 2018, Defendants published an addendum to its IIA course catalogues

that deleted the “we remain accredited” language from the accreditation statement. Regarding

accreditation, the addendum provided:

       Accreditation Statement

       The following completely replaces the Institutional Accreditation statements on
       page 5 of the current catalog.

       The Illinois Institute of Art is in transition during a change of ownership. We are
       a candidate school seeking accreditation under new ownership and our new non‐
       profit status. Our students remain eligible for Title IV.

       173.   On or around November 7, 2018, HLC announced that IIA-Chicago and IIA-

Schaumburg would not regain accreditation, but rather would remain on candidacy status through

their announced December 2018 closure date.

       174.   On November 8, 2018, the presidents of IIA-Chicago and IIA-Schaumburg sent

identical emails to students explaining that “[w]e are extremely disappointed in this unexpected

outcome and assure you we will continue to work with each of you to find the best path forward

for your continued education.” The emails further explained that “[s]tudents taking classes or

graduating during the candidacy period should know that while the institution remains in

candidacy status, their courses or degrees are not accredited by HLC.”

       175.   All students who graduated or will graduate from IIA on or after January 20, 2018

will have graduated from an unaccredited school.

       176.   Official IIA transcripts from January 20, 2018 to the present now contain an

addendum with the following disclaimer: “Effective January 20, 2018[,] The Illinois Institute of

Art located in Chicago [and Schaumburg], Illinois has transitioned to being a candidate for

accreditation after previously being accredited. Institute courses completed or degrees earned

during the candidacy period are not accredited by HLC.”



                                               31
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 32 of 56 PageID #:286




       177.    Upon information and belief, this disclaimer was not included in official transcripts

before June 20, 2018.

       178.    All prospective employers or transfer schools that request official student

transcripts for Named Plaintiffs or the class will receive this disclaimer.

       179.    From at least January 20, 2018 (if not earlier) until IIA closed, Defendants’

misrepresentations and omissions regarding IIA’s accreditation were made willfully and

intentionally in order to mislead students about the nature of the school’s accreditation.

       180.    From January 20, 2018 until IIA closed, Defendants continued their participation

in the Federal Direct Loan Program and continued to draw down Title IV funds under the HEA.

       181.    All IIA campuses closed in December 2018 and the Receivership began on January

18, 2019. While both IIA and DCEH are Receivership entities, DCF is not.

       182.    According to the Receiver, DCEH and its subsidiaries are indebted to secured,

trade, and unsecured creditors for sums in excess of $100 million. Yet the Receiver reports that

there was only $5.5 million in the Receivership accounts when he seized control.

Plaintiffs’ Claims Have Been Confirmed By The Administrator of a Consent Judgment
Between DCEH and 40 State Attorneys General

       183.    In November 2015, EDMC entered into Consent Judgments with forty state

attorneys general in order to resolve consumer protection claims arising out of unfair and deceptive

recruitment and enrollment practices at its for-profit educational institutions. The terms and

conditions of the Consent Judgment are binding on DCEH.

       184.    Pursuant to the Consent Judgment, Thomas J. Perrelli was jointly appointed by

EDMC and the Attorneys General as Settlement Administrator to oversee compliance with the

Consent Judgment. The Consent Judgment provides that “[i]f at any time it appears that [DCEH]

is engaged in a practice or pattern of non-compliance, or commits an egregious act of non-



                                                 32
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 33 of 56 PageID #:286




compliance,” the Administrator shall “work in conjunction with [DCEH] to devise a corrective

action plan.”

       185.     In late 2018, Mr. Perrelli issued his third annual report (“Third Report”), which

covers the period from October 1, 2017 – September 30, 2018 and contains numerous findings of

misconduct by DCEH. The Third Report is attached hereto as Exhibit 4.

       186.     The Third Report confirms the allegations set forth in this Complaint. Specifically,

in the Third Report Mr. Perrelli found that, contrary to HLC policy, “DCEH did not inform Illinois

Institute of Art or Art Institute of Colorado students or prospective students that it had lost its

accreditation. Instead, DCEH revised the accreditation statement on its website to expressly claim

that the schools ‘remain accredited as a candidate school.’” Third Report at 44.

       187.     Mr. Perrelli explained that this decision carried “significant consequences” for

students, which “became more dramatic once DCEH announced in July that those schools would

close – and thus that many of the students would need those credits to transfer to other schools.”

Id. at 43 (emphasis in original).

       188.     Mr. Perrelli found that the revised accreditation statement was “inaccurate and

misleading” and ordered DCEH to complete a “corrective action plan” that “fully remed[ies] the

harms” caused by its failure to advise students that their school lost accreditation. The completion

of such a corrective action plan was “a necessary prerequisite to being in substantial compliance

with the Consent Judgment.” Id. at 44, 62.

       189.     On February 26, 2019, Mr. Perrelli moved to intervene in the Receivership out of a

concern “that the Receiver is not complying or will not comply with the Consent Judgments, and

most immediately with a requirement that . . . DCEH must refund moneys to over a thousand

students who may have been deceived by misleading statements by DCEH regarding the




                                                 33
     Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 34 of 56 PageID #:286




accreditation status of two of its schools. . . .To date, the Receiver has not indicated his intent to

comply with the Consent Judgments.” Receivership Dkt. 77-1 at 1-2. Mr. Perrelli’s motion to

intervene was granted. Receivership Dkt. 144.

        190.   In his motion, Mr. Perrelli explained that “DCEH acknowledged the violation and

ultimately agreed to correct the misstatements, and the Administrator has been working with

DCEH on the details of a Corrective Action Plan to provide relief to the students who were misled.”

Receivership Dkt. 77-1 at 9. To date, no such relief has been provided.

        191.   On March 22, 2019, Mr. Perrelli further informed the court in the Receivership that

the misrepresentations regarding accreditation are an “an egregious act of non-compliance”

pursuant to ¶116(a) of the Consent Judgment and that the necessary Corrective Action Plan could

be fulfilled by the Receiver returning to students funds that DCEH acquired using fraudulent

representations. Receivership Dkt. 199 at 4-5.

        192.   Mr. Perrelli explained that those funds “need not be treated as part of any eventual

bankruptcy estate; by operation of law, they belong in a constructive trust. . . . Clearly, funds that

DCEH acquired by defrauding students into believing that they were paying for credits from an

accredited school are not funds that DCEH ought to hold and enjoy.” Receivership Dkt. 199 at 4-

5.

        193.   In addition to the findings about accreditation, the Third Report found that DCEH

leadership, led by Mr. Richardson, was finalizing plans to profit personally off of DCEH students

by funneling them into a for-profit educational entity that they controlled called Woz U. When

DCEH compliance staff raised questions about the Woz U arrangement, Mr. Richardson stated

that compliance “is the place where everything goes to die. Understand this. I run DCEH. I run

Woz U. You don’t question this.” Third Report at 22. Mr. Perrelli ultimately concluded that, “in




                                                 34
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 35 of 56 PageID #:286




promoting Woz U, DCEH provided or endorsed misleading and non-compliant information to

prospective students.” Receivership Dkt. 77-1 at 7. DCEH abandoned the Woz U partnership

shortly after it launched.

       194.    Mr. Perrelli also found that after DCEH compliance personnel sought to activate a

range of disclosures and warnings to students required by ED’s Gainful Employment regulation,

34 C.F.R. § 668.401 et seq., “they were overruled by DCEH management, who acknowledged the

disclosure requirement but told the compliance personnel expressly that they could not activate the

failure warnings because the warnings would deter new students from enrolling.” Third Report at

29; see also Receivership Dkt. 77-1 at 8 (“Interviews with DCEH employees revealed that this

decision was made deliberately in order to avoid disclosing poor gainful employment numbers to

prospective students.”).

                                   CLASS ACTION ALLEGATIONS

       195.    Named Plaintiffs bring this action on behalf of themselves and a class of all

similarly situated individuals pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(3).

       196.    Had Defendants followed HLC’s directive and informed Named Plaintiffs in

January 2018 that their “courses or degrees are not accredited by HLC and may not be accepted in

transfer to other colleges and universities or recognized by prospective employers,” Named

Plaintiffs would have investigated options for continuing their education at an accredited school,

rather than continuing to pay tuition and incur debt for unaccredited courses at IIA.

       197.    Named Plaintiffs request that this Court certify a class of “all persons who were

first enrolled or remained enrolled at IIA-Chicago and/or IIA-Schaumburg on or any time after

January 20, 2018, including students who were enrolled prior to January 20, 2018 and remained

enrolled after that date, as well as students who first enrolled on or after that date.”




                                                  35
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 36 of 56 PageID #:286




          Numerosity

          198.   The potential number of class members are so numerous that joinder would be

impracticable.

          199.   While the precise number of students enrolled at IIA on or after January 20, 2018

is known only to Defendants, there are well over 1,000 such students. See College Scorecard,

United Stated Department of Education, available at:

https://collegescorecard.ed.gov/search/?name=illinois%20institute%20of%20art%20&sort=salar

y:desc.

          200.   The precise number of class members can easily be determined through discovery.

          Commonality and Predominance

          201.   The nature of the relief sought is common to all members of the class and common

questions of law and fact exist as to all members of the class. These common questions of law and

fact predominate over any questions affecting individual members of the class.

          202.   All members of the class have been subject to and affected by a uniform course of

conduct in that all class members were enrolled at IIA during the period in which Defendants’

unlawful conduct was ongoing.

          203.   These   common     legal   and    factual   questions   arise   from    Defendants’

misrepresentations to, and concealments from, the entire IIA student body regarding the status of

its accreditation starting on January 20, 2018.

          204.   As alleged herein, these representations were widely disseminated on the school’s

website, in course catalogues and course catalogue addendums published online and available to

all students, in enrollment agreements, and in emails to the student body, among other places.

          205.   The common questions of law and fact include, but are not limited to:




                                                  36
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 37 of 56 PageID #:286




                     a. Whether Defendants misrepresented to students that IIA was an accredited

                        institution on or after January 20, 2018;

                     b. Whether, after January 20, 2018, Defendants failed to inform IIA students

                        that IIA was no longer an accredited institution;

                     c. Whether Defendants intended that IIA students rely upon the concealment,

                        suppression, or omission of the fact that IIA was not an accredited

                        institution;

                     d. Whether Defendants’ misrepresentations regarding IIA’s accreditation

                        constitute a deceptive act or practice under the ICFDPA;

                     e. Whether Defendants’ omissions regarding IIA’s accreditation constitute a

                        deceptive act or practice under the ICFDPA;

                     f. Whether Defendants’ conduct is unfair under the ICFDPA such that it

                        offends public policy; is immoral, unethical oppressive or unscrupulous; or

                        causes substantial injury to consumers; and

                     g. Whether Defendants owe a duty to students to refrain from providing false

                        and misleading information.

        Typicality

        206.    Named Plaintiffs’ claims are typical of the claims of the class members.

        207.    Named Plaintiffs and class members’ claims are based on the same legal and factual

theories, in that:

                     a. Defendants’ misrepresentations and omissions have caused significant

                        damage to all students who have taken out student loans or paid out of

                        pocket to attend IIA since January 20, 2018.




                                                 37
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 38 of 56 PageID #:286




                   b. Named Plaintiffs and the class all enrolled in the same school and were

                       subject to and affected by the same unlawful course of conduct during the

                       same time period.

        Adequacy

        208.    Named Plaintiffs are adequate representatives of, and will fairly and adequately

protect the interests of, the putative class because their interests in the vindication of the legal

claims that they raise are entirely aligned with the interests of the other putative class members,

who each have the same state law claims. Named Plaintiffs are members of the putative class and

their interests coincide with, and are not antagonistic to, those of the other putative class members.

        209.    Named Plaintiffs are represented by counsel who are experienced in litigating

complex consumer protection cases and class action matters in both state and federal courts and

who have extensive knowledge on issues of higher education law, consumer protection, and

student debt.

        210.    The interests of the members of the putative class will be fairly and adequately

protected by the Named Plaintiffs and their attorneys.

        Superiority

        211.    A class action is superior for the fair and efficient adjudication of this matter, in

that:

                   a. Defendants have acted in the same unlawful manner with respect to all class

                       members.

                   b. A legal ruling concerning the unlawfulness of Defendants’ representations

                       and omissions since January 20, 2018 would vindicate the rights of every

                       class member.




                                                 38
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 39 of 56 PageID #:286




                   c. Due to the numerous members of the class and the existence of common

                       questions of fact and law, a class action will serve the economies of time,

                       effort, and expense as well as prevent possible inconsistent results.

                       Litigating individual lawsuits in the present case would be a waste of

                       judicial resources and addressing the common issues in one action would

                       aid judicial administration.

               FACTUAL ALLEGATIONS CONCERNING NAMED PLAINTIFFS

Emmanuel Dunagan

       212.    Emmanuel Dunagan is 26 years old and has lived in Bellwood, IL at all times

relevant to this complaint.

       213.    In December 2014, Mr. Dunagan was accepted into IIA-Chicago’s illustration and

design bachelor’s degree program, which he started in January 2015. Mr. Dunagan remained

enrolled at IIA-Chicago from January 2015 until he graduated in December 2018.

       214.    Mr. Dunagan did not learn that IIA-Chicago had lost its accreditation on January

20, 2018 until he returned to school for summer classes on or around July 9, 2018 and attended

meetings with President Ramey.

       215.    At the time Mr. Dunagan learned that IIA-Chicago was not accredited, all that

remained for him to complete his degree was an internship.

       216.    Mr. Dunagan investigated whether Columbia College would accept the credits that

he earned at IIA-Chicago. Columbia College informed Mr. Dunagan that he would need to attend

for approximately two additional years in order to obtain the same degree that he would obtain if

he remained at IIA-Chicago through December 2018.




                                                 39
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 40 of 56 PageID #:286




       217.       Mr. Dunagan chose to remain enrolled at IIA, as Mr. Crowley had recommended,

and completed his degree in December 2018.

       218.       Defendants’ conduct has severely diminished the value of Mr. Dunagan’s IIA

education and degree.

       219.       Mr. Dunagan’s official IIA-Chicago transcript contains an addendum with the

following disclaimer: “Effective January 20, 2018[,] The Illinois Institute of Art located in

Chicago, Illinois has transitioned to being a candidate for accreditation after previously being

accredited. Institute courses completed or degrees earned during the candidacy period are not

accredited by HLC.”

       220.       Defendants’ conduct has caused serious damage to Mr. Dunagan. For 2018 alone,

DCEH estimated the IIA-Chicago cost of attendance to be $28,878 (living with parents) and

$32,644 (living off campus).

       221.       Had Defendants followed HLC’s directive and informed him in January 2018 that

his “courses or degrees are not accredited by HLC and may not be accepted in transfer to other

colleges and universities or recognized by prospective employers,” Mr. Dunagan would have

investigated options for continuing his education at an accredited school, rather than continuing to

pay tuition and incur debt for unaccredited courses at IIA.

Jessica Muscari

       222.       Jessica Muscari is 30 years old and has lived in Wheaton, IL at all times relevant to

this complaint.

       223.       In April 2015, Ms. Muscari enrolled in IIA-Chicago’s illustration and design

bachelor’s degree program. Ms. Muscari remained enrolled at IIA-Chicago from April 2015 until

she graduated in September 2018.




                                                   40
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 41 of 56 PageID #:286




       224.    Ms. Muscari did not learn that IIA-Chicago had lost its accreditation on January 20,

2018 until she returned to school for summer classes on or around July 10, 2018.

       225.    When Ms. Muscari learned that IIA-Chicago had not been accredited since January

20, 2018, she needed two credits to graduate.

       226.    Nearly finished with her program, Ms. Muscari decided to remain enrolled at IIA-

Chicago, as Mr. Crowley had recommended. Ms. Muscari graduated from IIA-Chicago in

September 2018 and received high honors. Because she graduated while IIA-Chicago was not

accredited, her diploma reflects graduation from an unaccredited institution.

       227.    Defendants’ conduct has severely diminished the value of Ms. Muscari’s IIA

education and degree.

       228.    In addition, Ms. Muscari’s official IIA-Chicago transcript contains an addendum

with the following disclaimer: “Effective January 20, 2018[,] The Illinois Institute of Art located

in Chicago, Illinois has transitioned to being a candidate for accreditation after previously being

accredited. Institute courses completed or degrees earned during the candidacy period are not

accredited by HLC.”

       229.    Defendants’ conduct has caused serious damage to Ms. Muscari. For 2018 alone,

DCEH estimated the IIA-Chicago cost of attendance to be $28,878 (living with parents) and

$32,644 (living off campus).

       230.    Had Defendants followed HLC’s directive and informed Ms. Muscari in January

2018 that her “courses or degrees are not accredited by HLC and may not be accepted in transfer

to other colleges and universities or recognized by prospective employers,” she would have

investigated options for continuing her education at an accredited school, rather than continuing

to pay tuition and incur debt for unaccredited courses at IIA.




                                                41
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 42 of 56 PageID #:286




Robert J. Infusino

       231.    Robert J. Infusino is 22 years old and has lived in Addison, IL at all times relevant

to this complaint.

       232.    Mr. Infusino enrolled in IIA-Schaumburg’s audio production bachelor’s degree

program in October 2015. Mr. Infusino remained enrolled at IIA-Schaumburg until he withdrew

from the program on September 4, 2018.

       233.    Mr. Infusino did not learn that IIA-Schaumburg lost its accreditation on January

20, 2018 until on or around July 5, 2018, when he was first made aware of the June 20 email sent

while he was on break, as well as newspaper articles about the loss of accreditation.

       234.    Upon returning to school on or around July 9, 2018, Mr. Infusino asked IIA-

Schaumburg’s financial aid office if he could get a refund for his unaccredited classes. He was

told that the school was not issuing refunds.

       235.    Mr. Infusino also met with the registrar’s office to ask for additional information

and receive guidance about his options. The registrar did not have any additional information

beyond what was communicated to students via email.

       236.    At the time Mr. Infusino learned that IIA-Schaumburg was not accredited, he was

scheduled to graduate in June 2019.

       237.    Upon learning that IIA-Schaumburg had not been accredited since January 20,

2018, Mr. Infusino did not immediately know what to do. In order to keep making progress toward

his degree, he remained enrolled in the school while he considered his options.

       238.    Mr. Infusino ultimately withdrew from IIA-Schaumburg on September 4, 2018.

       239.    Defendants’ conduct has severely diminished the value of Mr. Infusino’s IIA

education.




                                                42
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 43 of 56 PageID #:286




        240.   Mr. Infusino’s official IIA transcript contains an addendum with the following

disclaimer: “Effective January 20, 2018[,] The Illinois Institute of Art located in [Schaumburg],

Illinois has transitioned to being a candidate for accreditation after previously being accredited.

Institute courses completed or degrees earned during the candidacy period are not accredited by

HLC.”

        241.   Defendants’ conduct has caused serious damage to Mr. Infusino. For 2018 alone,

DCEH estimated the IIA-Schaumburg cost of attendance to be $28,878 (living with parents) and

$32,644 (living off campus).

        242.   Had Defendants followed HLC’s directive and informed Mr. Infusino in January

2018 that his “courses or degrees are not accredited by HLC and may not be accepted in transfer

to other colleges and universities or recognized by prospective employers,” he would have

investigated options for continuing his education at an accredited school, rather than continuing to

pay tuition and incur debt for unaccredited courses at IIA.

Stephanie Porreca

        243.   Stephanie Porreca is 28 years old and has lived in Wood Dale, IL at all times

relevant to this complaint.

        244.   In July 2014, Ms. Porreca enrolled in IIA-Schaumburg’s digital photography

bachelor’s degree program. Ms. Porreca remained enrolled at IIA-Schaumburg from July 2014

until she graduated in June 2018.

        245.   From January 20, 2018 until she graduated on June 16, 2018, Ms. Porreca was

unaware that IIA-Schaumburg had lost its accreditation.




                                                43
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 44 of 56 PageID #:286




        246.   Ms. Porreca, along with numerous family members, attended her graduation

ceremony on June 18, 2018. At no time during the graduation did Defendants mention that

students were receiving diplomas from an unaccredited institution.

        247.   On June 20, 2018, just two days after her graduation ceremony, Ms. Porreca

received an email from President Ray stating that the school was not accredited. This was the first

time she learned that her school was not accredited.

        248.   The June 20, 2018 email did not disclose to Ms. Porreca that IIA-Schaumburg lost

accreditation five months prior.

        249.   Ms. Porreca ultimately learned that IIA-Schaumburg lost accreditation in January

2018 when she was made aware, on or around July 8, 2018, of the June 19 Post-Gazette article.

        250.   Ms. Porreca was stunned to learn that, because she had graduated while IIA-

Schaumburg was not accredited, her diploma reflected graduation from an unaccredited institution.

        251.   Defendants’ conduct has severely diminished the value of Ms. Porreca’s IIA

education and degree.

        252.   Ms. Porreca’s official IIA transcript contains an addendum with the following

disclaimer: “Effective January 20, 2018[,] The Illinois Institute of Art located in [Schaumburg],

Illinois has transitioned to being a candidate for accreditation after previously being accredited.

Institute courses completed or degrees earned during the candidacy period are not accredited by

HLC.”

        253.   Defendants’ conduct has caused serious damage to Ms. Porreca. For 2018 alone,

DCEH estimated the IIA-Schaumburg cost of attendance to be $28,878 (living with parents) and

$32,644 (living off campus).




                                                44
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 45 of 56 PageID #:286




         254.   Had Defendants followed HLC’s directive and informed Ms. Porreca in January

2018 that her “courses or degrees are not accredited by HLC and may not be accepted in transfer

to other colleges and universities or recognized by prospective employers,” she would have

investigated options for continuing her education at an accredited school, rather than continuing

to pay tuition and incur debt for unaccredited courses at IIA.

                                          COUNT I
         Deceptive Practices Under the ICFDPA – Misrepresentations of Material Fact
                                       (All Defendants)

         255.   Plaintiffs repeat the allegations in the foregoing paragraphs and incorporate them

as though fully set forth herein.

         256.   The ICFDPA makes it unlawful to employ:

         Unfair methods of competition and unfair or deceptive acts or practices, including
         but not limited to the use or employment of any deception fraud, false pretense,
         false promise, misrepresentation or the concealment, suppression or omission of
         any material fact, with intent that others rely upon the concealment, suppression
         or omission of such material fact . . . in the conduct of any trade or commerce.

815 ILCS 505/2.

         257.   As set forth above, Defendants engaged in a course of trade or commerce that

constitutes deceptive acts or practices declared unlawful under Section 2 of the ICFDPA, 815 ILCS

505/2.

         258.    These deceptive acts or practices include, but are not limited to, misrepresentations

to Named Plaintiffs and the class that IIA “remain[ed] accredited” by HLC after January 20, 2018.

         259.   These misrepresentations were contained in widely distributed materials received

and reviewed by Named Plaintiffs and the class, including in course catalogues, course catalogue

addendums, enrollment agreements entered into on or after January 20, 2018, and the IIA-Chicago

and IIA-Schaumburg websites.




                                                  45
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 46 of 56 PageID #:286




       260.      These deceptive acts or practices also include, but are not limited to,

misrepresentations to Named Plaintiffs and the class that IIA was likely to reobtain accreditation

and, when it did, all credits earned during the period of candidacy would reflect such accreditation.

       261.     Defendants intended for Named Plaintiffs and the class to rely upon these

misrepresentations.

       262.     Defendants’ violations took place repeatedly over the course of at least five months

and were designed to mislead and deceive students regarding material facts about IIA.

       263.     As a result of Defendants’ conduct, Named Plaintiffs and the class have suffered,

and will continue to suffer, actual harm in the form of debt incurred in order to attend IIA, costs

incurred to attend IIA, lost wages, damage to credit, loss of eligibility for financial aid programs,

and a diminution in the value of their degrees, among other harms.

       264.     Defendants have therefore violated the ICFDPA, 815 ILCS 505/2, and Named

Plaintiffs and the class have been damaged in an amount to be determined by the trier of fact.

                                          COUNT II
              Deceptive Practices Under the ICFDPA – Omissions of Material Fact
                                       (All Defendants)

       265.     Plaintiffs repeat the allegations in the foregoing paragraphs and incorporate them

as though fully set forth herein.

       266.     The ICFDPA makes it unlawful to employ:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression or omission of
       any material fact, with intent that others rely upon the concealment, suppression
       or omission of such material fact . . . in the conduct of any trade or commerce.

815 ILCS 505/2.




                                                 46
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 47 of 56 PageID #:286




         267.   As set forth above, Defendants have engaged in a course of trade or commerce that

constitutes deceptive acts or practices declared unlawful under Section 2 of the ICFDPA, 815 ILCS

505/2.

         268.   The deceptive acts or practices include, but are not limited to, the failure to disclose

to Named Plaintiffs and the class that IIA lost accreditation on January 20, 2018.

         269.   Defendants’ violations took place repeatedly over the course of at least five months

and were designed to conceal, suppress, and omit material facts regarding IIA’s accreditation from

Named Plaintiffs and the class.

         270.   For the five month period starting on January 20, 2018, DCF could have, but did

not, publicly disclose the truth about IIA’s accreditation.

         271.   If Defendants had disclosed the loss of accreditation following completion of the

sale to DCF, students would have elected to leave IIA rather than take unaccredited courses, which

would have exacerbated the financial exposure to DCF and DCEH from the EDMC acquisition

and jeopardized the numerous other synergies and benefits of the acquisition for DCF and its

Dream Center Network, which DCF had been publicly touting since March of 2017.

         272.   DCF’s calculated silence was a critical component Defendants’ efforts to

misrepresent and conceal the true nature of IIA’s accreditation to students.

         273.   DCF provided knowing, substantial assistance to the other Defendants in the

coordinated effort to wrongfully conceal, for a period of approximately five months, that IIA lost

its status as an accredited institution of higher education, causing substantial harm to Named

Plaintiffs and the class.

         274.   As a result of Defendants’ conduct, Named Plaintiffs and the class have suffered,

and will continue to suffer, actual harm in the form of debt incurred in order to attend IIA, costs




                                                  47
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 48 of 56 PageID #:286




incurred to attend IIA, lost wages, damage to credit, loss of eligibility for financial aid programs,

and a diminution in the value of their degrees, among other harms.

       275.    Defendants have therefore violated the ICFDPA, 815 ILCS 505/2, and Named

Plaintiffs and the class have been damaged in an amount to be determined by the trier of fact.

                                             COUNT III
                                    Unfairness Under the ICFDPA
                                          (All Defendants)

       276.    Plaintiffs repeat the allegations in the foregoing paragraphs and incorporate them

as though fully set forth herein.

       277.    To determine whether conduct is unfair, Illinois courts consider whether the

practice offends public policy; is immoral, unethical, oppressive or unscrupulous; or causes

substantial injury to customers.

       278.    A practice offends public policy when it violates a standard of conduct contained

in an existing statute, regulation, or common law doctrine that typically applies to such a situation.

       279.    The Higher Education Act and its implementing regulations contain a public policy

against false, erroneous, or misleading statements—known as “substantial misrepresentations”—

about the nature and extent of an institution’s accreditation. See, e.g., 34 C.F.R § 668.71,

668.72(a). A substantial misrepresentation includes “any statement that omits information in such

a way as to make the statement false, erroneous, or misleading.” 81 Fed. Reg. 76072.

       280.    The Illinois Administrative Code also contains a public policy against false,

erroneous, or misleading statements to students and the public regarding, among other things,

“material facts concerning the institution and the program or course of instruction” that are “likely

to affect the decision of the student to enroll.” Ill. Adm. Code tit. 23 § 1030.60(a)(7).




                                                 48
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 49 of 56 PageID #:286




        281.   In addition, pursuant to HLC policy, an institution must “portray[] clearly and

accurately to the public its accreditation status with national, specialized, and professional

accreditation agencies as well as with the Higher Learning Commission, including a clear

distinction between Candidate or Accredited status and an intention to seek status.” See HLC

Policy CRRT.A.10.010(7).

        282.   Through its misrepresentations and omissions regarding the nature and extent of

IIA’s institutional accreditation, Defendants are therefore in violation of the public policy reflected

in the regulations implementing the Higher Education Act, the Illinois Administrative Code, and

HLC policy.

        283.   Defendants’ misrepresentations and omissions regarding the nature and extent of

IIA’s accreditation therefore offend public policy and are unfair under the ICFDPA.

        284.   Defendants’ misrepresentations and omissions are also immoral, unethical, and

oppressive under the ICFDPA.

        285.   Because Defendants concealed the loss of accreditation from Named Plaintiffs and

the class and affirmatively misrepresented that IIA “remain[ed] accredited,” Named Plaintiffs and

the class had no reason to know or suspect that their credits were unaccredited.

        286.   Once they learned in June or July 2018 that IIA had lost accreditation in January

2018, there was no remedy by which they could obtain accreditation for their previous course

work.

        287.   Defendants’ misconduct also caused substantial injury to consumers. As explained

by HLC, credits earned by students during the candidacy period “may not be accepted in transfer

to other colleges and universities or recognized by prospective employers.”




                                                  49
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 50 of 56 PageID #:286




       288.    Not only were Named Plaintiffs harmed by Defendants’ conduct, but so too were

all students enrolled at IIA campuses from January 20, 2018 to the present. Upon information and

belief, Defendants DCEH, DCF, and John Does 1-10 engaged in the exact same misrepresentations

and omissions at the Art Institute of Colorado and Art Institute of Michigan, which were likewise

placed on candidacy status by HLC on January 20, 2018.

       289.    Defendants’ conduct therefore had the potential to and did cause substantial injury

to large numbers of consumers.

                                            COUNT IV
                                    Negligent Misrepresentation
                                      (Corporate Defendants)

       290.    Plaintiffs repeat the allegations in the foregoing paragraphs and incorporate them

as though fully set forth herein.

       291.    Defendants, as the providers of educational services, represented that IIA was an

accredited institution of higher education when, in fact, IIA had not been accredited since January

20, 2018.

       292.    Defendants also represented that if IIA re-obtained HLC accreditation, all credits

earned during the period of candidacy would be deemed accredited.

       293.    At the time of these representations, Defendants knew or should have known that

they were false. Alternatively, Defendants made them without knowledge of their truth or veracity.

       294.    Defendants owed Named Plaintiffs and the class a duty to refrain from providing

false and misleading information.

       295.    Defendants also had a duty when touting the numerous benefits to students of the

change of control from EDMC to DCF to also disclose the negative consequences of the change

of control, namely, the loss of accreditation.




                                                 50
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 51 of 56 PageID #:286




       296.    Defendants breached that duty by misrepresenting and omitting material facts about

IIA’s accreditation status to Named Plaintiffs and the class.

       297.    These negligent misrepresentations, upon which Named Plaintiffs and class

members reasonably and justifiably relied, were intended to, and actually did induce, Named

Plaintiffs and the class to remain enrolled at IIA.

       298.    Had Defendants followed HLC’s directive and informed Named Plaintiffs and the

class in January 2018 that their “courses or degrees are not accredited by HLC and may not be

accepted in transfer to other colleges and universities or recognized by prospective employers,”

they would have investigated options for continuing their education at an accredited school, rather

than continuing to pay tuition and incur debt for unaccredited courses at IIA.

       299.    Defendant’s negligent misrepresentation caused damage to Named Plaintiffs and

the class, who are entitled to damages and other legal and equitable relief.

                                           COUNT V
                                     Fraudulent Concealment
                                     (Corporate Defendants)

       300.    Plaintiffs repeat the allegations in the foregoing paragraphs and incorporate them

as though fully set forth herein.

       301.    For over five months, Defendants concealed from Named Plaintiffs and the class

that IIA had lost its status as an accredited institution on January 20, 2018.

       302.    This information was material to students in deciding whether to enroll and remain

enrolled at IIA. As HLC explained in its January 20, 2018 statement: “Students taking classes or

graduating during the candidacy period should know that their courses or degrees are not

accredited by HLC and may not be accepted in transfer to other colleges and universities or

recognized by prospective employers.”




                                                 51
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 52 of 56 PageID #:286




       303.    Whether courses or degrees are accredited and “accepted in transfer to other

colleges and universities or recognized by prospective employers” is highly material to students’

decision to enroll and remain enrolled in an institution of higher education.

       304.    Defendants had a duty to inform Named Plaintiffs and the class about IIA’s loss of

accreditation, as well as a duty to not make false or misleading statements concerning the nature

and extent of IIA’s institutional accreditation.

       305.    HLC’s January 20, 2018 statement “require[ed] that the Institutes provide proper

advisement and accommodations to students in light of this action, which may include, if

necessary, assisting students with financial accommodations or transfer arrangements if

requested.”

       306.    In addition, under Department regulations, an institution of higher education

receiving federal funds under Title IV of the Higher Education Act is prohibited from making

substantial misrepresentations or omissions “about the nature of its educational program, its

financial charges, or the employability of its graduates.” 34 C.F.R. § 668.71.

       307.    A misrepresentation concerning “the nature of an eligible institution’s educational

program” explicitly includes, but is not limited to “false, erroneous or misleading statements

concerning - (a) The particular type(s), specific source(s), nature and extent of its institutional,

programmatic, or specialized accreditation.” 34 C.F.R. § 668.72(a).

       308.    The Illinois Administrative Code also requires Defendants to “accurately describe”

all “material facts concerning the institution and the program or course of instruction as are likely

to affect the decision of the student to enroll.” Ill. Adm. Code tit. 23 § 1030.60(a)(7) (2012).

       309.    Similarly, HLC policy requires an institution to “portray[] clearly and accurately to

the public its accreditation status with national, specialized, and professional accreditation




                                                   52
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 53 of 56 PageID #:286




agencies as well as with the Higher Learning Commission, including a clear distinction between

Candidate or Accredited status and an intention to seek status.” See HLC Policy CRRT.A.10.010

(7).

        310.    By concealing the loss of accreditation, Defendants intended to induce a false belief

that there had been no material change to the school’s accreditation status and, by extension, no

material change to how prospective employers and other institutions of higher education would

value IIA credits.

        311.    For the five month period starting on January 20, 2018, DCF could have, but did

not, publicly disclose the truth about IIA’s accreditation.

        312.    If Defendants had disclosed the loss of accreditation following completion of the

sale to DCF, students would have elected to leave IIA rather than take unaccredited courses, which

would have exacerbated the financial exposure to DCF and DCEH from the EDMC acquisition

and jeopardized the numerous other synergies and benefits of the acquisition for DCF and its

Dream Center Network, which DCF had been publicly touting since March of 2017.

        313.    DCF’s calculated silence was a critical component Defendants’ efforts to

misrepresent and conceal the true nature of IIA’s accreditation to students.

        314.    DCF provided knowing, substantial assistance to the other Defendants in the

coordinated effort to wrongfully conceal, for a period of approximately five months, that IIA lost

its status as an accredited institution of higher education, causing substantial harm to Named

Plaintiffs and the class.

        315.    Due to Defendants’ fraudulent concealment, as well as Defendants’ affirmative

representations that IIA “remain[ed] accredited,” Named Plaintiffs and the class had no reason to

seek out alternative sources of information regarding IIA’s accreditation status.




                                                 53
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 54 of 56 PageID #:286




       316.    Named Plaintiffs and the class justifiably relied upon Defendants’ silence as a

representation that there had been no material change to their school’s accreditation status and, by

extension, no material change to how prospective employers and other institutions of higher

education would value their credits and degrees.

       317.    Had Defendants followed HLC’s directive and informed Named Plaintiffs and the

class in January 2018 that their “courses or degrees are not accredited by HLC and may not be

accepted in transfer to other colleges and universities or recognized by prospective employers,”

they would have investigated options for continuing their education at an accredited school, rather

than continuing to pay tuition and incur debt for unaccredited courses at IIA.

       318.    As a result of Defendants’ conduct, Named Plaintiffs and the class have suffered,

and will continue to suffer, actual harm in the form of debt incurred in order to attend IIA, costs

incurred to attend IIA, lost wages, damage to credit, loss of eligibility for financial aid programs,

and a diminution in the value of their degrees, among other harms.

                                     REQUESTED RELIEF

   WHEREFORE, Named Plaintiffs individually, and on behalf of the putative class, respectfully

request that this Court enter judgment in their favor and grant the following relief after a trial on

the merits:

   (1) Finding that this action satisfies the prerequisites for maintenance as a class action and

       certifying the class as defined herein;

   (2) Designating Named Plaintiffs as representatives of the class and the undersigned as class

       counsel;

   (3) Entering judgment in favor of Named Plaintiffs and the class and against Defendants;

   (4) Awarding Named Plaintiffs and the class actual damages in an amount to be proven at trial;




                                                 54
  Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 55 of 56 PageID #:286




  (5) Awarding Named Plaintiffs and the class punitive damages;

  (6) Finding that all student funds that Defendants acquired using fraudulent representations

     regarding accreditation be held in a constructive trust for Named Plaintiffs and the class;

  (7) Awarding Named Plaintiffs and the class reasonable attorney’s fees and costs under the

     ICFDPA; and

  (8) Granting all such further and other relief as the Court deems just and appropriate.



                                                   Respectfully Submitted,

                                                   /s/ Daniel A. Edelman


Daniel A. Edelman
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com
Atty. No. 41106 (Cook)


Alexander S. Elson*
Eric Rothschild *
NATIONAL STUDENT LEGAL DEFENSE NETWORK
1015 15th Street NW, Suite 600
Washington D.C. 20005
alex@nsldn.org
eric@nsldn.org
www.nsldn.org
* Pro Hac Vice motions pending




                                              55
   Case: 1:19-cv-00809 Document #: 33 Filed: 04/19/19 Page 56 of 56 PageID #:286




                               CERTIFICATE OF SERVICE

        I, Daniel A. Edelman, hereby certify that on Friday, April 19, 2019 I caused a true and
accurate copy of the foregoing document to be filed via the courts CM/ECF online system, which
sent notice via email to all counsel of record.

                                           /s/ Daniel A. Edelman
                                           Daniel A. Edelman
Daniel A. Edelman
Cathleen M. Combs
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com
Atty. No. 41106 (Cook)




                                              56
